WESTENHAVER, District Judge.
The referee’s order, requiring bankrupt to sign his testimony given before the referee on bankrupt’s general examination, is affirmed, for the reasons and on the grounds stated in the referee’s opinion.
Supporting this conclusion is the fact that a referee is not an officer before whom depositions generally may be taken under sections 863, 864, 863, 866, Revised Statutes (Comp. St. §§ 1472-1474, 1477). Nor is he a person authorized to administer oaths, except in bankruptcy proceedings pending before him. The word “deposition,” as used in General Order 22 (89 Fed. x, 32 C. C. A. x), can only apply to hearings in bankruptcy matters pending before the referee, and must of necessity include all hearings in which the bankrupt or other witnesses are examined.
The referee’s order is affirmed. An exception may be noted on behalf of petitioner.